                 Case 2:19-cr-00259-JCC Document 30 Filed 11/04/20 Page 1 of 3




 1                                                                        The Hon. John C. Coughenour
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                                  NO. CR19-259-JCC
11                               Plaintiff,
                                                                 MOTION FOR ENTRY
12                         v.                                    OF A PRELIMINARY
13                                                               ORDER OF FORFEITURE
      RYAN S. HERNANDEZ,
14                               Defendant.                      NOTE ON MOTION CALENDAR:
15
                                                                 November 13, 2020
16
17
18          The United States, by and through its undersigned counsel, moves pursuant to
19 Federal Rule of Criminal Procedure (“Fed. R. Crim. P.”) 32.2(b) for entry of a
20 Preliminary Order of Forfeiture forfeiting, to the United States, Defendant Ryan S.
21 Hernandez’s interest in the following property:
22          1.       One Seagate external hard drive, serial no. Z84112WS;
23          2.       One Apple Macbook, serial no. C02MN8TDFD57;
24          3.       Nintendo Switch console, serial no. XAW10001300634;
25          4.       Nintendo Switch console, serial no. XAW10021377616;
26          5.       IS-Nitro-Emulator, serial no. 08050639; and,
27          6.       NDEV wireless device, serial no. NMA20089065.
28 This motion is based on the following procedural facts, which are reflected in the

     Motion for Entry of a Preliminary Order of Forfeiture - 1                   UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Hernandez, CR19-259-JCC                                   SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
               Case 2:19-cr-00259-JCC Document 30 Filed 11/04/20 Page 2 of 3




 1 pleadings filed in this matter. On January 31, 2020, the Defendant entered pleas of guilty
 2 to Computer Fraud and Abuse, in violation of 18 U.S.C. §§ 1030(a)(2)(C) and (c)(2)(B),
 3 and Possession of Child Pornography, in violation of 18 U.S.C. §§ 2252(a)(4)(B) and
 4 (b)(2) (Dkt. No. 11). In his plea agreement, the Defendant agreed to forfeit his interest in
 5 the above-identified electronics pursuant to 18 U.S.C. § 1030(i), as they facilitated his
 6 commission of the Computer Fraud and Abuse offense (Dkt. No. 11, ¶ 9).
 7          To comply with the timing requirements of Fed. R. Crim. P. 32.2(b)(2)(B), the
 8 United States now moves for entry of a Preliminary Order forfeiting the Defendant’s
 9 interest in these electronics. A proposed Order is submitted with this motion.
10
            DATED this 4th day of November, 2020.
11
12
                                                         Respectfully submitted,
13
                                                         BRIAN T. MORAN
14                                                       United States Attorney
15
16                                                         /s/ Michelle Jensen
                                                         MICHELLE JENSEN
17
                                                         Assistant United States Attorney
18                                                       United States Attorney’s Office
                                                         700 Stewart Street, Suite 5220
19
                                                         Seattle, WA 98101
20                                                       (206) 553-2619
                                                         Michelle.Jensen@usdoj.gov
21
22
23
24
25
26
27
28

     Motion for Entry of a Preliminary Order of Forfeiture - 2                   UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Hernandez, CR19-259-JCC                                   SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
               Case 2:19-cr-00259-JCC Document 30 Filed 11/04/20 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE
 2
 3          I hereby certify that on November 4, 2020, I electronically filed the foregoing
 4 Motion with the Clerk of the Court using the CM/ECF system, which automatically
 5 serves the ECF participants of record.
 6
                                                          /s/ Donna R. Taylor
 7
                                                         DONNA R. TAYLOR
 8                                                       FSA Paralegal III, Contractor
                                                         United States Attorney’s Office
 9
                                                         700 Stewart Street, Suite 5220
10                                                       Seattle, WA 98101
                                                         Telephone: (206) 553-4132
11
                                                         Donna.R.Taylor@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion for Entry of a Preliminary Order of Forfeiture - 3                   UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Hernandez, CR19-259-JCC                                   SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
